Citation Nr: 1220579	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected cephalgia.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for a visual disorder, to include as secondary to hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

6.  Entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in San Diego, California and Montgomery, Alabama.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, hypertension, and a visual disorder; entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability; and entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The medical evidence of record shows that the Veteran's cephalgia is manifested by constant, severe headaches which are frequently prostrating.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected cephalgia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2005, March 2008, and April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for scar on forehead and cephalalgia was granted by an February 1955 rating decision and a 0 percent rating was assigned effective November 4, 1954, under an unspecified diagnostic code,.  Subsequently, an August 1981 rating decision separated the Veteran's forehead scar from his cephalalgia, and assigned a 10 percent rating for cephalalgia, effective February 17, 1981, under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.

In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted miscellaneous neurological disorder, under Diagnostic Code 8199, was the service-connected disorder, and migraine, under Diagnostic Code 8100, was a residual condition.

A November 1988 rating decision then assigned a 30 percent rating for cephalalgia, effective July 6, 1988, under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Finally, a January 2001 rating decision assigned a 50 percent rating for cephalalgia, effective March 18, 1992, under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  The disability was subsequently recharacterized as cephalgia.

The medical evidence of record shows that the Veteran has experienced chronic headaches throughout the entire period on appeal.  The Veteran consistently received various prescription medications for treatment of his chronic headaches.

In a July 2005 VA general medical examination report, the Veteran reported experiencing constant headaches that were throbbing in nature.  He reported experiencing pain, blurred vision, difficulty hearing, decreased strength, and photophobia.  The Veteran reported that the headaches increased with strenuous labor or picking up heavy objects.  He reported that he had to lie down and take pain medication to relieve the headaches.  Following physical and diagnostic testing, the assessment was cephalgia (chronic headaches) with moderate to severe impairment.  The examiner stated that it was at least as likely as not that the Veteran would be disabled or unemployable due to cephalgia, as the Veteran's chronic headaches precluded him from employment.

In a March 2011 VA miscellaneous neurological disorders examination report, the Veteran complained of daily headaches.  He reported occasionally feeling as though bells were ringing or having a moving sensation.  The Veteran reported that, with aspirin, headache pain declined by about 30 percent for approximately two hours before returning to the previous intensity level.  Following physical and diagnostic testing, the diagnosis was headaches.

The medical evidence of record shows that the Veteran's cephalgia is manifested by constant, severe headaches which are frequently prostrating.  Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  A 50 percent rating is the highest available under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Accordingly, a rating in excess of 50 percent cannot be awarded under that diagnostic code.

The Board has also considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches.

Consideration has been given to the question of whether staged ratings would be in order.  However, as the Veteran has been granted the highest rating possible under Diagnostic Code 8100, and there are no other diagnostic codes with ratings in excess of 50 percent which contemplate headaches or symptoms analogous to headaches, there is no basis for staged ratings with respect to this claim.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for cephalgia inadequate.  The Veteran's cephalgia was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's cephalgia is manifested by constant, severe headaches which are frequently prostrating.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his cephalgia.  While a rating in excess of the currently assigned rating is not provided for headaches, the 50 percent rating is itself analogous to the Veteran's symptoms.  The 50 percent rating specifically contemplates headaches with very frequent completely prostrating and prolonged attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  That is an accurate description of the Veteran's cephalgia symptoms.  The Board notes that the July 2005 VA general medical examination report stated that the Veteran's chronic headaches precluded him from employment.  In this regard, the Board notes that the Veteran's currently assigned rating specifically contemplates symptoms which are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  To the extent that the evidence states that the Veteran is totally unemployable as a result of his cephalgia, that aspect of the issue is inextricably intertwined with the Veteran's TDIU claim, which is being remanded below, and therefore is not for consideration in conjunction with the claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Other than the total unemployability aspect of the issue, the criteria for a 50 percent rating for the Veteran's cephalgia reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

Accordingly, the Board finds that the preponderance of the evidence of shows that the Veteran's cephalgia does not meet the criteria for a rating in excess of 50 percent.  Therefore, the claim for an increased rating is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 50 percent for service-connected cephalgia is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, in an April 2012 written brief, the Veteran's representative alleged that the Veteran's psychiatric disorder, including dementia and a depressive disorder, were aggravated by his service-connected disabilities, including cephalgia, hearing loss, residuals of a traumatic brain injury (TBI), and a scar.  The Veteran was provided with a VA examination in January 2011 to determine the existence and etiology of any psychiatric disorder found.  While that examination provided an etiological opinion regarding the relationship of the diagnosed disorders to military service, no opinion was provided regarding whether the diagnosed disorders had been aggravated by the Veteran's service-connected disabilities.  There is no other medical evidence of record which provides such an etiological opinion, and the Veteran's representative requested that the claim be remanded so that an examination could be provided.  The Board therefore concludes that an additional VA examination is needed to determine whether the Veteran's currently diagnosed psychiatric disorder is related to a service-connected disability.  38 C.F.R. §§ 3.159(c)(4), 3.327 (2011).

In addition, in conjunction with the April 2012 written brief, the Veteran's representative submitted news articles stating that there was a suggested link between depression and hypertension, and between hypertension and asteroid hyalosis.  On this basis, the Veteran's representative claimed that the Veteran's depression had aggravated his hypertension, and that the hypertension had in turn aggravated his visual disorder.  The visual disorder link was claimed on the basis of a February 2009 VA outpatient optometry report, which found that the Veteran had asteroid hyalosis in the right eye.  The Veteran's representative requested that those claims also be remanded for a medical examination to address their own etiological issues.  The Veteran's representative has alleged a chain of causation from the current service-connected disabilities to a psychiatric disorder, from a psychiatric disorder to hypertension, and finally from hypertension to a visual disorder.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the hypertension and visual disorder claims must be remanded for their own development, as well as pending development of the Veteran's psychiatric disorder claim.

The Veteran also seeks entitlement to TDIU due to service-connected disabilities.  Entitlement to TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

This claim has been previously denied as the Veteran did not meet the percentage criteria.  However, the issues covering entitlement to service connection for a psychiatric disorder, hypertension, and a visual disorder have been remanded for further development.  Depending on whether some of the service connection claims are granted by the RO while on remand, the Veteran may meet the criteria for entitlement to TDIU.  Accordingly, the TDIU claim is inextricably intertwined with these other issues and must be remanded, pending the readjudication of the other claims on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With regard to the claim of entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound, the claim was denied by an October 2007 rating decision.  In a February 2008 statement, the Veteran specifically requested that the October 2007 decision be reconsidered and that he be granted pension with aid and attendance.

Accordingly, the Board finds that the February 2008 statement constitutes a timely notice of disagreement with the October 2007 denial of special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound.  38 C.F.R. § 20.201 (2011).  The filing of a notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  VA has not yet issued a statement of the case as to the issue of entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound.  38 C.F.R. § 19.26 (2011).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any psychiatric disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any psychiatric disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to any service-connected disability.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is due to or aggravated by any service-connected disability.  If any psychiatric disorder found is attributable to factors unrelated to the Veteran's service or a service-connected disability, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any hypertension found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any hypertension found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service, to any service-connected disability, or to a psychiatric disorder.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension is due to or aggravated by any service-connected disability or a psychiatric disorder.  If any hypertension found is attributable to factors unrelated to the Veteran's service, a service-connected disability, or a psychiatric disorder, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any visual disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any visual disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service, to any service-connected disability, or to a hypertensive disorder.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed visual disorder is due to or aggravated by any service-connected disability or hypertension.  If any visual disorder found is attributable to factors unrelated to the Veteran's service, a service-connected disability, or hypertension, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

4. After the above actions have been completed, readjudicate the claim of entitlement to TDIU.  If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

5. Issue a statement of the case on the issue of entitlement to special monthly pension, based on a need for the regular aid and attendance of another person, or being housebound, that informs the Veteran of his appeal rights.  If the Veteran perfects an appeal, return the case to the Board.

6. Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


